Citation Nr: 1426825	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected left knee patellofemoral stress syndrome.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected right knee patellofemoral stress syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from November 1986 to August 1989.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims for increased ratings for the left and right knee disabilities.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected left and right knee disabilities is needed in this case.  Review of the record shows that the left and right knee disabilities were last examined in February 2008.  In statements dated in July 2008 and December 2008, the Veteran asserted that the February 2008 VA examination was not adequate because the examiner stated that he was unable to measure the range of motion of the knees yet he provided a range of motion in the examination report.  In an August 2009 statement, the Veteran indicated that she was prescribed knee braces.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the current severity of the service-connected knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The RO should also contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected knee disabilities.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all VA and non-VA medical treatment rendered for the service-connected knee disabilities. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should notify the Veteran that she may submit medical evidence or treatment records to support her claims.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected left and right knee disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report the range of motion in the left and right knees in degrees.  The examiner should determine whether the left and right knees are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  The examiner should report whether there is ankylosis of the knees.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the knees, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe). An X-ray examination of the knees should be performed. 

The examiner should report whether any functional impairment due to the left and right knees is severe, moderate or slight. 

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



